Exhibit 10.3

CDI Corp.

PERFORMANCE-CONTINGENT DEFERRED STOCK AGREEMENT

1. Grant of Performance-Contingent Deferred Stock. The Company hereby grants to
[name of recipient] (the “Recipient”) [number] shares of Performance-Contingent
Deferred Stock. This grant is subject to the terms, definitions and provisions
of the Plan, which is incorporated herein by reference. In the event of a
conflict between the terms of this Agreement and the Plan, the Plan will
prevail.

2. Definitions.

(a) “Board” means the Board of Directors of CDI Corp.

(b) “CDI Stock” means CDI Corp. common stock, par value $.10 per share.

(c) “Committee” means the Compensation Committee of the Board or its successor.

(d) “Company”, as the context requires, means CDI Corp., CDI Corp. and its
subsidiaries, or the individual subsidiary of CDI Corp. which employs or retains
the Recipient.

(e) “Date of Grant” means [date].

(f) “Determination Date” means the date that the calculation of RONA is approved
by the Committee, which is anticipated to be shortly after the audit of the
Company’s 2006 financial statements is completed.

(g) “Disability” means a physical, mental or other impairment within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

(h) “Fair Market Value” means the closing price of actual sales of CDI Stock on
the New York Stock Exchange composite tape on a given date or, if there are no
such sales on such date, the closing price of CDI Stock on such Exchange on the
last preceding date on which there was a sale.

(i) “Grant” means the grant of Performance-Contingent Deferred Stock to the
Recipient which is described in Section 1 of this Agreement.

(j) “Plan” means the CDI Corp. 2004 Omnibus Stock Plan.

(k) “RONA” means Return on Net Assets, which equals the Company’s operating
profit (before interest income or expense and income taxes) for 2006 divided by
the average of the Company’s net assets at December 31, 2005 and December 31,
2006 (with net assets being total assets minus total liabilities, excluding
cash, goodwill and any income tax assets or liabilities excluding assets held
for sale and any corresponding debt related to it), all as calculated by the
Chief Financial Officer of CDI Corp. and subject to review and approval by the
Committee.



--------------------------------------------------------------------------------

(l) “Retirement” means the Recipient’s leaving the employ of the Company:

 

  (i) on or after the date that Recipient satisfies one of the following
combinations of age and years of service with the Company:

 

  • 60 years of age and 20 years of service;

 

  • 62 years of age and 15 years of service; or

 

  • 65 years of age and 5 years of service; or

 

  (ii) at such earlier date as may be approved by the Committee, in its sole
discretion.

3. Performance Contingency and Vesting. The Performance-Contingent Deferred
Stock will be converted to an equivalent number of shares of CDI Stock (subject
to vesting) if certain levels of RONA are achieved. The percentage of the shares
of Performance-Contingent Deferred Stock granted to the Recipient which will be
converted into an equivalent number of shares of CDI Stock (subject to vesting)
is indicated in the table below.

 

RONA

   Percentage of shares of Performance-Contingent
Deferred Stock to be converted to CDI Stock  

Less than 21.7%

   0 %

From 21.7% to 22.7%

   20 %

From 22.8% to 23.8%

   40 %

From 23.9% to 24.9%

   60 %

From 25.0% to 26.0%

   80 %

26.0% or Greater

   100 %

The Recipient will not be entitled to receive any shares of CDI Stock relating
to the Performance-Contingent Deferred Stock until the shares of CDI Stock have
vested. Such shares of CDI Stock will vest as follows: (a) 50% on the
Determination Date, and (b) 50% on the first anniversary of the Determination
Date. Soon after vesting, a stock certificate representing the appropriate
number of shares of CDI Stock will be delivered to the Recipient. The number of
shares of CDI Stock which the Recipient will receive upon vesting shall be
decreased in accordance with Section 5 below regarding tax withholding. If the
Recipient’s employment with the Company terminates for any reason prior to the
Determination Date, none of the shares of Performance-Contingent Deferred Stock
will vest and such shares shall be forfeited as of the date that Recipient’s
employment with the Company terminates. If the Recipient’s employment with the
Company terminates between the Determination Date and the first anniversary of
the Determination Date, the Recipient will be entitled to receive the shares
which vest upon the Determination Date but the shares scheduled to vest on the
first anniversary date of the Determination Date shall be forfeited; provided,
however, that if, between the Determination Date and the first anniversary of
the Determination Date, the Recipient’s employment with the Company terminates
as a result of death, Disability or Retirement, any shares of CDI Stock
scheduled to vest on the first anniversary date of the Determination Date will
become immediately vested.

4. Dividends. No dividends shall be paid with respect to the
Performance-Contingent Deferred Stock. In lieu thereof, at such time as shares
of CDI Stock are vested the Recipient will be

 

-2-



--------------------------------------------------------------------------------

credited with that number of additional whole shares of CDI Stock that can be
purchased (based on their Fair Market Value on the last trading day immediately
prior to the vesting date) with the sum of the dividends that would have been
paid with respect to an equal number of shares of CDI Stock between the Date of
Grant and the vesting date. The number of shares of CDI Stock payable to the
Recipient with respect to dividends shall be decreased in accordance with
Section 5 below regarding tax withholding.

5. Tax Withholding. The number of shares of CDI Stock to be delivered to the
Recipient upon vesting (including shares relating to dividends) shall be reduced
by the number of shares having a Fair Market Value equal to all taxes
(including, without limitation, federal, state, local or foreign income or
payroll taxes) required by law to be withheld in connection with the payout
relating to the Performance-Contingent Deferred Stock. The portion of any shares
of CDI Stock withheld pursuant to the applicable tax laws shall be determined by
using the Fair Market Value of CDI Stock on the vesting date.

6. Nontransferablity of the Grant. The Performance-Contingent Deferred Stock may
not be transferred, in whole or in part, except (a) by will or the applicable
laws of descent and distribution or (b) with the prior written approval of the
Committee, to the spouse or descendant of the Recipient or a trust for the
benefit of the spouse or descendants.

7. Stock Ownership Requirements. If the Recipient is subject to any stock
ownership requirements imposed by the Company, those requirements may limit the
Recipient’s ability to sell or otherwise transfer some or all of the shares of
CDI Stock which may be acquired by the Recipient in connection with the
Performance-Contingent Deferred Stock.

8. Cancellation of Performance-Contingent Deferred Stock and Repayment of Gains.
Notwithstanding any other provision of this Agreement, if the Committee
determines that the Recipient has entered into or intends to enter into
competition with the Company or any of its subsidiaries, the Committee may, in
its discretion, at any time during the term of the non-competitive covenant, if
any, in the employment agreement, engagement agreement, “covenants and
agreements” or similar document between the Recipient and the Company which is
being violated by such competition: (a) cancel any shares of
Performance-Contingent Deferred Stock granted to the Recipient and/or
(b) require the Recipient to pay to the Company an amount equal to the value
derived from the CDI Stock issued to the Recipient in connection with of any
Performance-Contingent Deferred Stock during the one-year period prior to the
termination of the Recipient’s employment or engagement with the Company.

9. Compliance with Laws. All shares of CDI Stock issued hereunder to the
Recipient or his personal representative shall be transferred in accordance with
all applicable laws, regulations or listing requirements of any national
securities exchange, and the Company may take all actions necessary or
appropriate to comply with such requirements including, without limitation,
restricting (by legend or otherwise) such CDI Stock as shall be necessary or
appropriate, in the opinion of counsel for the Company, to comply with
applicable federal and state securities laws, including Rule 16b-3 (or any
similar rule) of the Securities and Exchange Commission, and postponing the
issuance or delivery of any shares of CDI Stock. Notwithstanding any provision
in this Agreement to the contrary, the Company shall not be obligated to issue
or deliver any shares of CDI Stock if such action violates any provision of any
law or regulation of any governmental authority or any national securities
exchange. The Company may also condition delivery of certificates for shares of
CDI Stock upon the prior receipt from the Recipient of any undertakings that it
determines are required to ensure that the certificates are being issued in
compliance with federal and state securities laws.

 

-3-



--------------------------------------------------------------------------------

10. Rights Prior to Issuance of Certificates. Neither the Recipient nor any
person to whom the Recipient’s rights shall have passed by will or by the laws
of descent and distribution shall have any of the rights of a shareholder with
respect to any shares of Performance-Contingent Deferred Stock or any shares of
CDI Stock issuable in connection with the Performance-Contingent Deferred Stock
until the date of issuance to the Recipient of a certificate for shares of CDI
Stock.

11. Performance-Contingent Deferred Stock Does Not Affect Employment
Relationship. This Grant shall not confer upon the Recipient any right to
continue in the employ or service of the Company, nor interfere in any way with
the right of the Company to terminate the employment of the Recipient at any
time.

12. Interpretation. The Committee shall have the sole power to interpret this
Agreement and to resolve any disputes arising hereunder.

13. Acknowledgement. The Recipient acknowledges receipt of a copy of the Plan
and certain information related thereto and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions of the Plan. The Recipient
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of independent counsel prior to executing this
Agreement and fully understands all provisions relating to this Agreement. In
addition, by entering into this Agreement and accepting this Grant, the
Recipient acknowledges that: (a) the Grant is a one-time benefit and does not
create any contractual or other right to receive future grants, awards or other
benefits in lieu of grants; (b) the Recipient’s participation in the Plan is
voluntary; (c) this Grant is not part of normal or expected compensation for any
purpose, including without limitation for calculating any benefits, severance,
termination, bonuses, retirement benefits or similar payments; and (d) the
future value of CDI Stock is unknown and cannot be predicted, and the Recipient
is not, and will not, rely on any representation by the Company or any of its
personnel regarding the future value of CDI Stock.

14. Execution of this Agreement. If the Recipient does not sign and return this
Agreement, the Company is not obligated to provide the Recipient with any
benefit hereunder and may refuse to issue shares of CDI Stock to the Recipient
in connection with this Grant. If the Recipient receives any shares of CDI Stock
in connection with this Grant but has not signed and returned this Agreement, he
or she will be deemed to have accepted and agreed to the terms set forth herein.

 

CDI CORP.   RECIPIENT By:  

 

  Signature:  

 

    Print Name:  

 

    Date:  

 

 

-4-